IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,993




EX PARTE MICHAEL BELTRAN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 27599-A IN THE 3RD DISTRICT COURT
FROM ANDERSON COUNTY



           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault on a public servant with a deadly weapon and sentenced to life imprisonment.  The Twelfth
Court of Appeals affirmed his conviction.  Beltran v. State, No. 12-06-00390-CR (Tex. App. – Tyler,
November 30, 2007).
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel,
who had been retained to file a petition for discretionary review, failed to timely file one.  We
remanded this application to the trial court for findings of fact and conclusions of law.
            Appellate counsel filed affidavits with the trial court.  Based on those affidavits, the trial
court has entered findings of fact and conclusions of law that appellate counsel had been retained
by Applicant to file a petition for discretionary review but failed to timely file one.  The trial court
recommends that relief be granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We
find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for
discretionary review of the judgment of the Twelfth Court of Appeals in Cause No. 12-06-00390-CR
that affirmed his conviction in Case No. 27,599 from the 3rd Judicial District Court of Anderson
County.  Applicant shall file his petition for discretionary review with the Twelfth Court of Appeals
within 30 days of the date on which this Court’s mandate issues.

Filed: September 10, 2008
Do not publish